HERITAGE FINANCIAL GROUP, INC. October 6, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 RE: Heritage Financial Group, Inc. Registration Statement on Form S-1 (File number 333-167670) Dear Sir or Madam: We hereby request acceleration of the effective date of the above-captioned Registration Statement to Tuesday, October 12, 2010, at 4:00 p.m., Eastern Time, or as soon thereafter as practicable that the staff of the Commission, acting pursuant to delegated authority, may determine.Additionally, the undersigned acknowledges the following: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. HERITAGE FINANCIAL GROUP, INC. By: /s/ T. Heath Fountain T. Heath Fountain Senior Vice President and Chief Financial Officer KEEFE, BRUYETTE & WOODS October 6, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Heritage Financial Group, Inc. Registration Statement on Form S-1 (File number 333-167670) Dear Sir or Madam: In accordance with Rule 461 of the Rules and Regulations of the Securities and Exchange Commission promulgated under the Securities Act of 1933, as amended, we hereby join Heritage Financial Group, Inc. (the “Company”) in requesting that the Company’s above-referenced registration statement on Form S-1 be declared effective on Tuesday, October 12, 2010, at 4:00 p.m., Eastern Time, or as soon thereafter as practicable. KEEFE, BRUYETTE & WOODS, INC. By: /s/ Charles E. Sloane Charles E. Sloane Managing Director Keefe, Bruyette & Woods ● 10 South Wacker Drive, Suite 3400 ● Chicago, IL 60606 312.423.8200 ● 800.929.6113 ● Fax 312.423.8232
